                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Jose Alfredo Guerra
                                                            Civil Action No.    19-cv-00852-RBM

                                             Plaintiff,
                                      V.
Nancy A. Berryhill, Acting                                   JUDGMENT IN A CIVIL CASE
Commissioner of Social Security


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Plaintiff's request for remand is Denied and the decision of the Commissioner is Affirmed.




Date:          12/6/19                                         CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ M. Exler
                                                                                     M. Exler, Deputy
